DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of Provisional Application 62840017, filed 04/29/2019.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. 
Argument 1: Regarding amended claim 1, the applicant argues that Yavari does not teach a process that includes checking for whether an RI value exceeds a threshold value over subsequent time windows. 
Response 1: The examiner disagrees. Claim amendment has changed the scope of invention. Amended claim 1 is now rejected with Yavari et al.  (2017/0123058 A1), in view of Driessen et al. (US 20040027274 A1) and Padmanabh et al. (US 2011/0157366 A1).
Argument 2: Regarding amended claim 6, the applicant argues that while Yavari describes that the threshold level can be adjusted or dynamically updated there is no suggestion to set a first threshold level for a first time window and set a second threshold level for a second time window. 
Response 2: The examiner disagrees. Claim amendment has changed the scope of invention. Amended claim 6 is now rejected with Yavari et al.  (2017/0123058 A1), in view of Driessen et al. (US 20040027274 A1) and Padmanabh et al. (US 2011/0157366 A1).
Cancellation of claim 7 has been acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yavari et al.  (2017/0123058 A1), and further in view of Driessen et al. (US 20040027274 A1) and Padmanabh et al. (US 2011/0157366 A1).
Regarding independent Claim 1, Yavari et al.  (‘058) discloses “a computer program product for detecting the presence of a person in a room (paragraph 82: Figure 2 illustrates a block diagram of an embodiment of an occupancy detection system (“ODS”) 100…the ODS 100 can include programming instructions for detection of input conditions and control of output conditions; paragraph 68: sensor for detection of occupancy in an area of coverage, such as a room), 
the computer program product comprising a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code being configured, when executed by a processing unit (paragraph 82: the ODS 100 can include programming instructions described herein for detection of input conditions and control of output conditions…the programming instructions can be stored in the memory 20 of the sensor 10 or an internal memory of the one or more hardware processors 18…in some embodiments, the programming instructions correspond to the processes and functions described herein…the ODS 100 can be executed by one or more hardware processors 18 of the sensor 10…in some embodiments, some or all of the aspects of the ODS 100 can be executed by a remote computing system …the programming instructions can be implemented in C, C++, JAVA, or any other suitable programming languages…in some embodiments, some or all of the portions of the ODS 100 can be implemented in application specific circuitry 928 such as ASICs and FPGAs), to: 
set a threshold level of a signal indicating body movement in the room (paragraph 91: if the moving average calculation exceeds the threshold, the ODS 100 can determine that a target has been detected); 
receive a RADAR-based signal from a RADAR sensor in the room (paragraph 83: the ODS 100 processes radar signals 102 received by the receiver 14; paragraph 95: Figure 5A illustrates a received radar signal; paragraph 101: the sensor 10 can transmit a radar signal…the radiated signal will be reflected back and received by the receiving antenna; paragraph 98: radar based detection can confirm if a person is in the room); 
in the event the integrated value exceeds the threshold level, determine that the room is occupied and send a turn on signal to a controller to turn on an environmental load or maintain the environment load on in the room (paragraph 92: if the moving average crosses the threshold, the ODS 100 can trigger lights or maintain the state of the lights; paragraph 99: when the ODS 100 detects that the moving average crosses the threshold, the ODS 100 can turn on the lights); and 
in the event the integrated value does not exceed the threshold level, determine that the room is vacant and send a turn off signal to the controller to turn off the environmental load (paragraph 101: the sensor 1 O can transmit a radar signal at 2.4 GHz…the radiated signal will be reflected back and received by the receiving antenna; paragraph 102: Figure 6B shows radar signal in the empty room [i.e. determining that the room is vacant]; paragraph 154: an electronic circuit including an occupancy sensor 10 as discussed above…the electronic circuit also includes a relay or a switch that can control a light source or an electronic                                                                                                                                                                                load; paragraph 94: if none of the criteria are met during the 90 seconds, the ODS 100 can turn off the lights)”.  
However, Yavari et al.  (‘058) does not explicitly disclose “determine a Riemann integral (RI) value for a sampling of data from the RADAR-based signal; in the event the RI value exceeds the threshold level, target is present; in the event the RI value does not exceed the threshold level, target is absent.”
Driessen et al. (‘274) relates to a radar method for detecting targets (paragraph 1). Driessen et al. (‘274) teaches “determine a Riemann integral (RI) value for a sampling of data from the RADAR-based signal (Paragraphs 24-28:  To approach the theoretical detection performance of TBD (Track-Before-Detect scheme) for a surveillance radar, the statistics of the integrated target signal, for example the probability density function, that would be output by an ideal TBD processing are considered…assuming the integration is over 
    PNG
    media_image1.png
    21
    21
    media_image1.png
    Greyscale
 scans with 
    PNG
    media_image2.png
    23
    24
    media_image2.png
    Greyscale
 bursts on target each scan, the integration sumE to be thresholded is equal to a sum of 
    PNG
    media_image3.png
    21
    44
    media_image3.png
    Greyscale
 independent Rayleigh distributed power measurements 
    PNG
    media_image4.png
    16
    13
    media_image4.png
    Greyscale
: 
    PNG
    media_image5.png
    54
    150
    media_image5.png
    Greyscale
 …the pdf of noise only power samples and false alarm probability are obtained); 
determine, over time windows whether the RI value exceeds the threshold level (Paragraph 31: to calculate the theoretical detection probability of TBD (Track-Before-Detect) using this preselection scheme, it is taken into account in equation (4) and (5) the restriction that in at least one of the scans the integration sum over the 
    PNG
    media_image6.png
    19
    20
    media_image6.png
    Greyscale
 bursts on target must have exceeded the preselection threshold; paragraph 34: the integrated signal over the selected radar cells is thresholded1; paragraph 55: in the actual TBD algorithm one approximates this integral by a Riemann sum, where for a radar application using two points per dimension is found to suffice; paragraph 63: if the integration sum for the first integration period is above the threshold, a target track detection can already be declared at scan k=0);  
in the event the RI value exceeds the threshold level, target is present; in the event the RI value does not exceed the threshold level, target is absent (paragraph 41: in thresholding on the integrated likelihood instead of on the integrated signal strength. In this case, the integrated signal strength together with the position data is for example used to calculate a likelihood…this likelihood together with the likelihood of other scans is used for thresholding on track level…the integrated likelihood over Ns scans to be thresholded, leading to a track detection [target is present], is equal to the product of the likelihoods of the separate scans…the track is for example deleted [target is absent] when the over Ns scans integrated likelihood is below the threshold for a number of consecutive scans; paragraph 63: if the integration sum for the first integration period is above the threshold, a target track detection can already be declared at scan k=0…if the threshold was not exceeded or to enter the track maintenance phase, one has to proceed forward from scan k=0).2
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the computer program product for detecting the presence of a person in a room of Yavari et al.  (‘058) with the teaching of Driessen et al. (‘274) guaranteeing more reliable target tracking (Driessen et al. (‘274) – paragraph 3). In addition, both of the prior art references, (Yavari et al.  (‘058) and Driessen et al. (‘274)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, surveillance or occupancy detection radar system to determine presence of living or moving entities, processing integrated scan signals from to determine presence of object.  
Yavari et al.  (‘058)/Driessen et al. (‘274) does not explicitly disclose that the time windows for threshold are “over subsequent time windows” and “the threshold level varies in amplitude from one time window to another time window.”
Padmanabh et al. (‘366) relates to a system and method for detecting occupancy of conference room in real time using sensor devices. Padmanabh et al. (‘366) teaches that the time windows for threshold are “over subsequent time windows”, “the threshold level varies in amplitude from one time window to another time window (paragraph 8: comparing the first and second output signals with one or more predetermined thresholds within a predetermined time comprises, firstly, determining if the first and second output signals exceed a first predetermined threshold…secondly, the method comprises determining, when the first and second signals exceed the first predetermined threshold, if the first and second output signals exceed a second predetermined threshold or if the first and signal output signals are below a third predetermined threshold; paragraph 63: at step 506, output voltage from movement and acoustic sensors is compared with one or more predetermined thresholds for a predetermined time respectively…the predetermined threshold may be obtained from the equation: T1=.alpha.*MAX output voltage, where T1 is the predetermined threshold and a is chosen based on the type and make of movement or acoustic sensor and the type of usage…if the output voltage of the movement sensor exceeds T1, it is considered a HIT (H)…the output voltage is monitored for a predetermined time window for calculating the number of HITs…the predetermined time may be 5 minutes, 15 minutes etc.…if the number of HITs exceeds a second threshold T2 within the predetermined time, a first value e.g. 2 is assigned to the movement sensor…the value 2 signifies guaranteed presence of the user in the conference room).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the computer program product for detecting the presence of a person in a room of Yavari et al.  (‘058)/Driessen et al. (‘274) with the teaching of Padmanabh et al. (‘366) for more reliable target detection (Padmanabh et al. (‘366) – paragraph 5). In addition, all the prior art references, (Yavari et al.  (‘058), Driessen et al. (‘274) and Padmanabh et al. (‘366)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, surveillance or occupancy detection radar system to determine presence of living or moving entities, processing integrated scan signals from to determine presence of object.  
Regarding Claim 2, which is dependent on independent claim 1, Yavari et al.  (‘058)/Driessen et al. (‘274)/Padmanabh et al. (‘366) discloses the computer program product of claim 1. Yavari et al.  (‘058) further discloses “program code configured to: schedule to determine over a second time window, whether the integration value exceeds the threshold level, in response to the determination that the room is occupied (Figure 4A: 404 does moving average cross the threshold, 406 target detected [room is occupied], 408 is RMST or DFT rate [in response to determination that room is occupied], 410 does percentage of the time threshold crossed over 90s>35% [if NO, second time window], 402 moving average calculation over raw data [check over second time window if threshold exceeds integration value]).”
However, Yavari et al.  (‘058)/Padmanabh et al. (‘366) does not explicitly disclose that the integration value is “RI value.”
Driessen et al. (‘274) relates to a radar method for detecting targets (paragraph 1). Driessen et al. (‘274) teaches that the integration value is “RI value (paragraph 55: in the actual TBD algorithm one approximates this integral by a Riemann sum, where for a radar application using two points per dimension is found to suffice).3
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the computer program product for detecting the presence of a person in a room of Yavari et al.  (‘058)/Padmanabh et al. (‘366) with the teaching of Driessen et al. (‘274) guaranteeing more reliable target tracking (Driessen et al. (‘274) – paragraph 3). In addition, all the prior art references, (Yavari et al.  (‘058), Driessen et al. (‘274) and Padmanabh et al. (‘366)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, surveillance or occupancy detection radar system to determine presence of living or moving entities, processing integrated scan signals from to determine presence of object.  
Regarding Claim 3, which is dependent on claim 2, Yavari et al.  (‘058)/Driessen et al. (‘274)/Padmanabh et al. (‘366) discloses the computer program product of claim 2. Yavari et al. (‘058) further discloses “the threshold level is based on an adaptive thresholding wherein an updated threshold calculation is performed between a first time window and the second time window (Figure 4A: 412 adjust the threshold and sensitivity, 410 check for percentage of the time threshold, if not crossed to step 412 for second time window from first window for adapt to adjusted threshold).”
Regarding independent Claim 6, Yavari et al.  (‘058) discloses “a method for detecting the presence of a person in a room (paragraph 82: Figure 2 illustrates a block diagram of an embodiment of an occupancy detection system (“ODS”) 100…the ODS 100 can include programming instructions for detection of input conditions and control of output conditions; paragraph 68: sensor for detection of occupancy in an area of coverage, such as a room), Comprising: setting a first threshold level of a signal indicating body movement in the room (paragraph 91: if the moving average calculation exceeds the threshold, the ODS 100 can determine that a target has been detected); 
receiving a RADAR based signal from a RADAR sensor in the room (paragraph 83: the ODS 100 processes radar signals 102 received by the receiver 14; paragraph 95: Figure 5A illustrates a received radar signal; paragraph 101: the sensor 10 can transmit a radar signal…the radiated signal will be reflected back and received by the receiving antenna; paragraph 98: radar based detection can confirm if a person is in the room); 
in the event the integrated value exceeds the first or second threshold level, determining that the room is occupied and sending a turn on signal to a controller to turn on an environmental load or maintaining the environment load on in the room (paragraph 92: if the moving average crosses the threshold, the ODS 100 can trigger lights or maintain the state of the lights; paragraph 99: when the ODS 100 detects that the moving average crosses the threshold, the ODS 100 can turn on the lights); and 
in the event the integrated value does not exceed the first or second threshold level, determining that the room is vacant and sending a turn off signal to the controller to turn off the environmental load (paragraph 101: the sensor 1 O can transmit a radar signal at 2.4 GHz…the radiated signal will be reflected back and received by the receiving antenna; paragraph 102: Figure 6B shows radar signal in the empty room [i.e. determining that the room is vacant]; paragraph 154: an electronic circuit including an occupancy sensor 10 as discussed above…the electronic circuit also includes a relay or a switch that can control a light source or an electronic load; paragraph 94: if none of the criteria are met during the 90 seconds, the ODS 100 can turn off the lights)”.                                                                                                                                                                         
However, Yavari et al.  (‘058) does not explicitly disclose “determine a Riemann integral (RI) value for a sampling of data from the RADAR-based signal; determining a Riemann integral (RI) value for a sampling of data from the RADAR-based signal; determining whether the RI value over a first time window exceeds the threshold level; setting a second threshold level indicating body movement in the room, wherein the second threshold level does not equal the first threshold level; determining whether the RI value over a second time window exceeds the second threshold level; in the event the RI value exceeds the first or second threshold level, target is present; in the event the RI value does not exceed the first or second threshold level, target is absent.”
Driessen et al. (‘274) relates to a radar method for detecting targets (paragraph 1). Driessen et al. (‘274) teaches “determining a Riemann integral (RI) value for a sampling of data from the RADAR-based signal (Paragraphs 24-28:  To approach the theoretical detection performance of TBD (Track-Before-Detect scheme) for a surveillance radar, the statistics of the integrated target signal, for example the probability density function, that would be output by an ideal TBD processing are considered…assuming the integration is over 
    PNG
    media_image1.png
    21
    21
    media_image1.png
    Greyscale
 scans with 
    PNG
    media_image2.png
    23
    24
    media_image2.png
    Greyscale
 bursts on target each scan, the integration sumE to be thresholded is equal to a sum of 
    PNG
    media_image3.png
    21
    44
    media_image3.png
    Greyscale
 independent Rayleigh distributed power measurements 
    PNG
    media_image4.png
    16
    13
    media_image4.png
    Greyscale
: 
    PNG
    media_image5.png
    54
    150
    media_image5.png
    Greyscale
 …the pdf of noise only power samples and false alarm probability are obtained); 
determining whether the RI value over a first time window exceeds the threshold level (Paragraph 31: to calculate the theoretical detection probability of TBD (Track-Before-Detect) using this preselection scheme, it is taken into account in equation (4) and (5) the restriction that in at least one of the scans the integration sum over the 
    PNG
    media_image6.png
    19
    20
    media_image6.png
    Greyscale
 bursts on target must have exceeded the preselection threshold; paragraph 34: the integrated signal over the selected radar cells is thresholded4; paragraph 55: in the actual TBD algorithm one approximates this integral by a Riemann sum, where for a radar application using two points per dimension is found to suffice; paragraph 63: if the integration sum for the first integration period is above the threshold, a target track detection can already be declared at scan k=0);  
in the event the RI value exceeds the first or second threshold level, target is present; in the event the RI value does not exceed the first or second threshold level, target is absent (paragraph 41: in thresholding on the integrated likelihood instead of on the integrated signal strength. In this case, the integrated signal strength together with the position data is for example used to calculate a likelihood…this likelihood together with the likelihood of other scans is used for thresholding on track level…the integrated likelihood over Ns scans to be thresholded, leading to a track detection [target is present], is equal to the product of the likelihoods of the separate scans…the track is for example deleted [target is absent] when the over Ns scans integrated likelihood is below the threshold for a number of consecutive scans; paragraph 63: if the integration sum for the first integration period is above the threshold, a target track detection can already be declared at scan k=0…if the threshold was not exceeded or to enter the track maintenance phase, one has to proceed forward from scan k=0).5
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the computer program product for detecting the presence of a person in a room of Yavari et al.  (‘058) with the teaching of Driessen et al. (‘274) guaranteeing more reliable target tracking (Driessen et al. (‘274) –paragraph 3). In addition, all the prior art references, (Yavari et al.  (‘058) and Driessen et al. (‘274)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, surveillance or occupancy detection radar system to determine presence of living or moving entities, processing integrated scan signals from to determine presence of object.  
Yavari et al.  (‘058)/Driessen et al. (‘274) does not explicitly disclose “setting a second threshold level indicating body movement in the room, wherein the second threshold level does not equal the first threshold level; determining whether the integrated value over a second time window exceeds the second threshold level.”
Padmanabh et al. (‘366) relates to a system and method for detecting occupancy of conference room in real time using sensor devices. Padmanabh et al. (‘366) teaches “setting a second threshold level indicating body movement in the room, wherein the second threshold level does not equal the first threshold level; determining whether the integrated value over a second time window exceeds the second threshold level (paragraph 8: comparing the first and second output signals with one or more predetermined thresholds within a predetermined time comprises, firstly, determining if the first and second output signals exceed a first predetermined threshold…secondly, the method comprises determining, when the first and second signals exceed the first predetermined threshold, if the first and second output signals exceed a second predetermined threshold or if the first and signal output signals are below a third predetermined threshold; paragraph 63: at step 506, output voltage from movement and acoustic sensors is compared with one or more predetermined thresholds for a predetermined time respectively…the predetermined threshold may be obtained from the equation: T1=.alpha.*MAX output voltage, where T1 is the predetermined threshold and a is chosen based on the type and make of movement or acoustic sensor and the type of usage…if the output voltage of the movement sensor exceeds T1, it is considered a HIT (H)…the output voltage is monitored for a predetermined time window for calculating the number of HITs…the predetermined time may be 5 minutes, 15 minutes etc.…if the number of HITs exceeds a second threshold T2 within the predetermined time, a first value e.g. 2 is assigned to the movement sensor…the value 2 signifies guaranteed presence of the user in the conference room).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the computer program product for detecting the presence of a person in a room of Yavari et al.  (‘058)/Driessen et al. (‘274) with the teaching of Padmanabh et al. (‘366) for more reliable target detection (Padmanabh et al. (‘366) – paragraph 5). In addition, all the prior art references, (Yavari et al.  (‘058), Driessen et al. (‘274) and Padmanabh et al. (‘366)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, surveillance or occupancy detection radar system to determine presence of living or moving entities, processing integrated scan signals from to determine presence of object.  
Regarding Claim 8, which is dependent on claim 6, and which is a corresponding method claim of computer program product claim 3, Yavari et al. (‘058)/Driessen et al. (‘274)/Padmanabh et al. (‘366) discloses all the claimed invention as shown above for claim 3.

Claims 4 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yavari et al.  (2017/0123058 A1)/Driessen et al. (US 20040027274 A1)/Padmanabh et al. (US 2011/0157366 A1), and further in view of Murakami et al. (US 2013/0009555 A1).
Regarding Claim 4, which is dependent on claim 3, Yavari et al.  (‘058)/Driessen et al. (‘274)/Padmanabh et al. (‘366) discloses the computer program product of claim 3. Yavari et al.  (‘058)/Driessen et al. (‘274)/Padmanabh et al. (‘366) does not explicitly disclose “the updated threshold calculation is based on a peak to peak comparison of the sampling of data from the RADAR-based signal in the second time window.”
Murakami et al. (‘555) relates to detecting the presence or absence of a detection target object in a detection area. Murakami et al. (‘555) teaches “the updated threshold calculation is based on a peak to peak comparison of the sampling of data from the RADAR-based signal in the second time window (paragraph 50: the determining unit 12 is configured to redefine the threshold value compared with the output of the amplifying circuit 11 when the noise determining unit 15 determines that the surrounding environment is in "stable state"…the determining unit 12 stores peak to peak "Vpp" in outputs "V" of each amplifier 18 at the same timing that the noise determining unit 15 stores the intensity data every 1 [s]…then, the determining unit 15 reads out the maximum "Vppmax" of peak to peak "Vpp" stored during the past 10 [s] with respect to each amplifier 18 and redefines a value calculated from 
    PNG
    media_image7.png
    20
    127
    media_image7.png
    Greyscale
 by using the maximum " 
    PNG
    media_image8.png
    21
    52
    media_image8.png
    Greyscale
" as new threshold value "Vth", at the same timing that the noise determining unit 15 determines that the surrounding environment is in "stable state"…the threshold value "Vth" is always updated and then can be defined in stable state according to the surrounding environment where the object detection device 1 is located…therefore, sensitivity of detection of the detection target object M1 can be improved)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the computer program product for detecting the presence of a person in a room of Yavari et al.  (‘058)/Driessen et al. (‘274)/Padmanabh et al. (‘366) with the teaching of Murakami et al. (‘555) for improving sensitivity of detection of the detection target (Murakami et al. (‘555) – paragraph 3). In addition, all the prior art references, (Yavari et al.  (‘058), Driessen et al. (‘274), Padmanabh et al. (‘366) and Murakami et al. (‘555)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting human or moving body in a detection area with radar, processing reflected scan signals to determine presence of object.  
Regarding Claim 9, which is dependent on claim 8, and which is a corresponding method claim of computer program product claim 4, Yavari et al.  (‘058)/Driessen et al. (‘274)/Padmanabh et al. (‘366)/Murakami et al. (‘555) discloses all the claimed invention as shown above for claim 4.

Claims 5 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Yavari et al.  (2017/0123058 A1)/Driessen et al. (US 20040027274 A1)/Padmanabh et al. (US 2011/0157366 A1), and further in view of Shikatani et al. (US 2015/0309167 A1). 
Regarding Claim 5, which is dependent on claim 3, Yavari et al.  (‘058)/Driessen et al. (‘274)/Padmanabh et al. (‘366) discloses the computer program product of claim 1. Yavari et al.  (‘058)/Driessen et al. (‘274)/Padmanabh et al. (‘366) does not explicitly disclose “program code configured to: determine whether there is a presence of body movement in the room by calculating a difference between a current signal amplitude to a previous local minimum or a previous local maximum value and comparing the difference to a second threshold level.”
Shikatani et al. (‘167) relates to a radar apparatus and an object detecting method for detecting a target object. Shikatani et al. (‘167) teaches “program code configured to: determine whether there is a presence of body movement in the room by calculating a difference between a current signal amplitude to a previous local minimum or a previous local maximum value and comparing the difference to a second threshold level (paragraph 312: in the successive process that is executed by the object detection processor 10D, at step S15 shown in Figure 20, the amplitude variation width detection judgment unit 25 compares a maximum amplitude difference (absolute value) 
    PNG
    media_image9.png
    21
    57
    media_image9.png
    Greyscale
 calculated6 according to Formula (15) with a judgment threshold value 
    PNG
    media_image10.png
    22
    53
    media_image10.png
    Greyscale
 or the judgment threshold value Z that is received from the switching unit 52a…when the maximum amplitude difference (absolute value) 
    PNG
    media_image9.png
    21
    57
    media_image9.png
    Greyscale
 is larger than the judgment threshold value 
    PNG
    media_image10.png
    22
    53
    media_image10.png
    Greyscale
 or the judgement  threshold value Z, the amplitude variation width detection judgment unit 25 judges that an object (target) has been detected (object presence or absence detection result) … the amplitude variation width detection judgment unit 25 outputs the judgment result to the object detection output unit 26; paragraph 313: when the maximum amplitude difference (absolute value) Amax(k) is smaller than or equal to the judgment threshold value Athre(k) or the judgment threshold value Z, the amplitude variation width detection judgment unit 25 judges that no object (target) has been detected (object presence or absence detection result); paragraph 117: the maximum value and the minimum value of the amplitudes as shown in FIG. 4 (measurement values) vary depending on the range bin k ... therefore, the amplitude variation width judgment threshold value generator 22 can calculate a judgment threshold value 
    PNG
    media_image11.png
    22
    49
    media_image11.png
    Greyscale
 that makes it possible to judge (detect) presence or absence of an object with high accuracy by calculating maximum amplitude differences (absolute values) Amax(k, Cu) for each range bin k; paragraph 130: the amplitude variation width detection judgment unit 25 compares the maximum amplitude difference (absolute value) Amax (k) calculated according to Formula (15) with a judgment threshold value Athre(k) calculated by the amplitude variation width judgment threshold value generator 22 according to Formula (11)…the amplitude variation width detection judgment unit 25 judges (detects) presence or absence of an object (target) according to a result of the comparison between the maximum amplitude difference (absolute value) Amax(k) and the judgment threshold value Athre(k) (the details will be described later with reference to FIG. 10(B)) … the amplitude variation width detection judgment unit 25 outputs a result of the judgment (detection) as to presence or absence of an object to the object detection output unit 26; paragraph 153: when the maximum amplitude difference (absolute value) 
    PNG
    media_image12.png
    20
    72
    media_image12.png
    Greyscale
 is smaller than or equal to the judgment threshold value Athre(k) (S15: no), the amplitude variation width detection judgment unit 25 judges that no object exists (object (target) presence or absence detection result) (step S17)).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the computer program product for detecting the presence of a person in a room of Yavari et al.  (‘058)/Driessen et al. (‘274)/Padmanabh et al. (‘366) with the teaching of Shikatani et al. (‘167) for detecting movement speed of a movable body with high detection accuracy (Shikatani et al. (‘167) – paragraph 323). In addition, all the prior art references, (Yavari et al.  (‘058), Driessen et al. (‘274), Padmanabh et al. (‘366) and Shikatani et al. (‘167)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting human or moving body in a detection area with object detection processor, processing received reflected scan signals to determine presence of object.  
Examiner’s Note: As is well known in the art, the claimed invention of claims 5 and 10 (comparing (or subtracting) instant amplitude of sweep to known amplitude of previous sweep and comparing the result to a threshold, could be implemented in software. 
Regarding Claim 10, which is dependent on independent claim 6, and which is a corresponding method claim of computer program product claim 5, Yavari et al.  (‘058)/Driessen et al. (‘274)/Padmanabh et al. (‘366)/Shikatani et al. (‘167) discloses all the claimed invention as shown above for claim 5.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clark et al. (US 3,967,283) discloses that means for periodically comparing the significant parameter content of a current sweep of the frequency modulation, or the sum or average of several sweeps, with the previously stored content of an earlier sweep, or the sum or average of several earlier sweeps…means are provided for deriving alarm criteria from a difference between a current sweep and the previously stored content of an earlier sweep (Column 3 lines 13-21).
Goulden et al. (US 2019/0087646 A1) describes analyzing presence information indicative of an approaching visitor or a visitor in proximity to the entryway (paragraph 12) ; video captured by the cameras 118 may be processed to identify the presence of an occupant in the structure 150, para.0087; occupancy sensor detecting the presence of a person in the room (paragraph 102); presence information is derived by determining that an amount of motion detected by a camera or other type of motion sensor meets one or more motion criteria, such as an amount of motion exceeding a threshold (paragraphs 12, 224); a processor associated with the electronic greeting system determines a direction of movement and/or a distance of a detected person based on a signal from a direction and/or distance sensor, such as a radar sensor, para.0218; the visitor is determined to have reached the threshold distance to the entryway based on a range sensor, such as a radar sensor (paragraph 262); the smart nightlight 170 is configured to activate the light source when its ambient light sensor detects that the room is dark and when its occupancy sensor detects that someone is in the room (paragraph 102).
Ten Kate et al. (US 2019/0033458 A1) describes detecting the presence of multiple people in the same room, para.0011: detecting the presence of one or more subjects in an area (paragraph 36); set a threshold for the variation in the test metric from a baseline level, wherein a deviation of the test metric beyond the threshold is indicative of multiple subjects present in the area (paragraph 27); radar sensors can be based on measurement of the returned energy (paragraph 121).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner interprets signal integration over the selected radar cells as the claimed determination of integration value “over time windows”.
        2 Examiner’s Note: A Reimann sum is an approximation of an integral, the terminology is interchangeable.  In the cited art they take such a sum, and threshold it.  If the sum exceeds the threshold then the system determines a target is present (track creation).  If it does not exceed the threshold then the system proceeds to other analysis but will eventually determine there is no object present (delete the track) if the threshold is not exceeded for a number of cycles.
        
        3 Examiner’s Note: A Reimann sum is an approximation of an integral, the terminology is interchangeable.  In the cited art they take such a sum, and threshold it.  If the sum exceeds the threshold then the system determines a target is present (track creation).  If it does not exceed the threshold then the system proceeds to other analysis but will eventually determine there is no object present (delete the track) if the threshold is not exceeded for a number of cycles.
        
        4 The examiner interprets signal integration over the selected radar cells as the claimed determination of integration value “over time windows”.
        5 Examiner’s Note: A Reimann sum is an approximation of an integral, the terminology is interchangeable.  In the cited art they take such a sum, and threshold it.  If the sum exceeds the threshold then the system determines a target is present (track creation).  If it does not exceed the threshold then the system proceeds to other analysis but will eventually determine there is no object present (delete the track) if the threshold is not exceeded for a number of cycles.
        
        6 The examiner interprets calculating maximum amplitude difference as the “calculating a difference between a current signal amplitude to a previous local minimum or a previous local maximum value”, as the maximum amplitude difference will occur only when the current amplitude is compared (take absolute difference) from previous maximum or minimum amplitude.